DISSENTING OPINION TO COURT’S REFUSING PETITIONS FOR DISCRETIONARY REVIEW
TEAGUE, Judge.
Invoking this Court’s Rules 302(c)(6) and 304(a), Hon. Jimmie Duncan, the elected judge of the County Criminal Court at Law No. 3 of Harris County, pro se, and Hon. John Holmes, the District Attorney of Harris County, acting on behalf of the State of Texas, have each filed petitions for discretionary review with this Court. Their complaints are centered on what they claim to be erroneous factual and legal statements which are contained in an opinion the First Court of Appeals issued in its cause entitled Hicks v. Duncan, 651 S.W.2d 871 (Tex.App.—Houston [1st] 1983).
After carefully reviewing all of the records before this Court which concern the opinion of the Court of Appeals, I find that Judge Duncan and Mr. Holmes have correctly asserted in their respective petitions that the opinion of the Court of Appeals was advisory and is chockfull of erroneous major factual and legal statements.
This Court should expressly overrule the opinion of the Court of Appeals. Because it does not do so, I respectfully dissent.